      Case 2:20-cr-00139 Document 127 Filed on 07/29/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 29, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:20-CR-139-1
                                             §
MCKENZIE CORY ALEXANDER                      §
                                             §
       Defendant.                            §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant appeared before U.S. District Judge

David S. Morales on August 11, 2020 for sentencing. The defendant was sentenced to 12

months in the Bureau of Prisons followed by 2 years of supervised release for the offense

of Conspiracy to Transport Undocumented Aliens. The defendant was ordered to self-

surrender by 2:00 p.m. on January 4, 2021, at the Federal Correctional Institute in Three

Rivers, Texas. A petition for action on pretrial release was filed on December 2, 2020 with

the Court alleging that Defendant violated condition 7(m) of his bond conditions ordering

that he not use or unlawfully possess a narcotic drug or other controlled substance…unless

prescribed by a licensed medical practitioner. The specific factual allegations are included

in the petition. (D.E. 118). The defendant stood silent on the allegation at the hearing

today and the government proffered the information included in the petition. The Court

FINDS the allegation true.

1/2
      Case 2:20-cr-00139 Document 127 Filed on 07/29/21 in TXSD Page 2 of 2




       The following requires detention of the defendant pending trial in this case:

       (1)    There is probable cause to believe that the Defendant has committed a

Federal, State, or Local crime while on release;

       (2)    There is clear and convincing evidence that the Defendant has violated the

condition of release; and

       (3)    Defendant is unlikely to abide by any condition or combination of conditions

of release.

        The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an attorney

for the Government, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance in connection with

a court proceeding.

       ORDERED on July 29, 2021.



                                                   ____________________________
                                                   Julie K. Hampton
                                                   United States Magistrate Judge



2/2
